WHEELER, District Judge.
This merchandise apparently consists of thin and narrow strips of wood fiber, plaited into sheets of about 24x18 inches, and was assessed as chip under paragraph 460 of the tariff act of 1890. The protest sets it forth as free, under paragraph 711: “Sparterre, suitable for making or ornamenting hats.” It does not appear to come within the common definition of this word, which appears to include only such a manufacture of a kind of Spanish grass; and the evidence does not show that it has ever acquired that name in the trade and commerce of this country, but, rather, that it has not, although it may have that name in Germany, from whence this importation came; and it does not show at all clearly that it is suitable for either making or ornamenting hats. The protest must therefore be overruled. Judgment affirmed.